Citation Nr: 1429544	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to a compensable rating for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 0 percent, effective February 23, 2010.  This matter was previously before the Board in July 2013, when it was remanded for further development.


FINDING OF FACT

At no time is the Veteran's PTSD shown to have been manifested by symptoms productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; he has not required medication to control symptoms.


CONCLUSION OF LAW

A compensable rating for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  In August 2013, the AOJ requested that the Veteran provide a copy of a letter he asserted was written on his behalf, provide releases to obtain any relevant private treatment records, and provide information about any VA treatment not already of record.  He did not respond to this request.  Any incompletion of July 2013 remand instructions is due to his lack of cooperation; VA's  "duty-to-assist" as to remand instructions is met.

The RO arranged for VA examinations in April 2010 and January 2014 (the latter to consider apparent discrepancies in the former, in compliance with the Board's remand instructions).  The Board notes that, taken together, the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Board's July 2013 remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria, Factual Background, and Analysis 

The Board has reviewed all the evidence in the Veteran's record, with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the severity of the disability may have varied  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Code 9411 (and the general rating formula for mental disorders), a 10 percent rating is warranted for PTSD when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication.  
The Board notes here that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As applied to the instant case, some functional impairment due to PTSD must be demonstrated to warrant a compensable rating.

The Veteran filed his initial claim of service connection for PTSD in February 2010.  VA medical records prior to that point do not note any complaints of, or treatment for, psychiatric symptoms.

On April 2010 psychiatric examination (on behalf of VA), the Veteran reported "no previous contact with Mental Health."  He described himself as "a loner" who "cultivate[s his] intellect" by going to the library and reading music.  He was divorced after 27 years of marriage because he was too aggressive and ambitious.  He stated that he had not seen his siblings in 10 to 30 years (parents deceased), and that relationships don't last because he is a perfectionist.  Immediately after service he worked as a real estate broker for five years and had a good relationship with his supervisor and coworkers.  He then worked for Lockheed Martin for over 20 years before taking early retirement due to racial discrimination.  He reported good sleep (unless he watches war movies, which he tries to avoid, as they cause dreams), no history of violent behavior or suicide attempts, and no postservice legal problems.  He reported that he goes to the gym three days a week and is a leader with an "image of toughness."  He reported enjoying politics and working on political campaigns.  

On mental status examination, orientation, communication, speech, concentration, and memory were within normal limits.  Appearance, hygiene, behavior, and thought processes were appropriate.  Affect, mood, and abstract thinking were normal, and the Veteran maintained good eye contact.  He denied panic attacks, suspiciousness, obsessive-compulsive behavior, or suicidal/homicidal ideation.  There was no history of delusions or hallucinations.  He was able to understand directions, showed no confusion or slowness of thought, and demonstrated unimpaired judgment.  
The Veteran's reported symptoms included intrusive, daily recollections of combat actions, of constant, but mild, severity, that affected his daily functions and interaction with others because he is emotionally detached and distrustful.  He reported experiencing occasional distressing dreams and avoiding celebrations.  He reported efforts to avoid thoughts, feelings, and conversations associated with his trauma and did not want to share feelings with other Veterans.  He avoided his 35 nieces and nephews so as to not be reminded of his Vietnam War trauma and was detached/ estranged from others.  He reported increased arousal, manifested by exaggerated startle response, hypervigilance, distrust of others, and keeping several guns at home.  However, he also stated that he doesn't feel that he has a mental issue, doesn't want medication, and has been able to function well.  

Based on the Veteran's reported symptoms, the April 2010 examiner diagnosed PTSD and assigned a GAF score of 65 (which reflects mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well).  The examiner noted that the Veteran's psychosocial functional status had affected his quality of life, including breaking family bonds and emotional detachment, but opined that the psychiatric symptoms were not severe enough to interfere with social and functioning or require continuous medication.  The examiner expressly opined that the Veteran's current "unemployment is not due to the effects primarily of a mental condition."  

In an April 2010 statement, the Veteran asserted that his "aggressive behavior and very forceful initiative" was caused by his military training, resulting in his being a recluse and affecting his personal and professional relationships.  That same month, he signed a release for his VA medical records related to hypertension; no psychiatric treatment was noted.  In an August 2010 statement, he asserted that he had to retire from Lockheed Martin due to the stigma of being a Vietnam War veteran and reiterated that his social functioning was impaired to due to his PTSD and military training.  

On September 2010 initial VA PTSD evaluation, on psychological testing, the Veteran endorsed PTSD symptoms, such as disturbing memories, avoidance behaviors, and hypervigilance/started response, at the "quite a bit" or "extreme" levels.  He reported thinking about his military stressors daily, avoiding other veterans and news programs about war.  He reported family estrangement since his return from Vietnam, as well as elevated levels of rage and aggression, such as homicidal impulses at Lockheed Martin, which caused him to retire.  He reported keeping several guns in the house due to a break-in the year prior.  He stated that he reads three to four hours per day, exercises with a group of other men four times a week, and talks to his sons, with whom he is very close, daily.  He reported that he was dating, but that he feels women aren't a match for his "level of intellect."  He was aware that his rigid thinking in this respect makes long term relationships difficult.  His sleep, concentration, appetite, and energy level were all reported to be "very good."  He denied suicidal/homicidal ideation, hallucinations, prior psychiatric treatment and hospitalizations.  He was alert and oriented, his appearance and behavior were reasonable, and he was cooperative and appropriate, although rigid.  His speech was normal as to rate and rhythm, though processes and content were normal and coherent, and his insight/judgment was good.  His mood was appropriate and his affect was congruent.  He did report anxiety.  The VA treatment provided an Axis I diagnosis of rule out PTSD and an Axis II diagnosis of rule out obsessive compulsive personality disorder with narcissistic traits.  The Veteran was referred to the Trauma Recovery Program (TRP) due to his self-reported PTSD symptoms.

On November 2010 intake report for the TRP, the Veteran opined that his PTSD is the cause of his cognitive rigidity and controlling behavior, which has affected his social and occupational functioning.  He asserted that the military was "directly responsible" for his behavior, including his desire to control people and situations, which helped him get good (but not the "best") jobs, due to racist environments.  He reported that he liked himself, but had a goal is to be more tolerant of others and less controlling and rigid in his thinking.  He acknowledged that his lack of compassion and flexibility, and an "unrelenting" approach, likely limited his success in rising through the ranks of union leadership.  He endorsed frustration over racial issues beginning in childhood, continuing through fights while on active service and leading to filing official bias complaints in order to get promoted while working at Lockheed Martin.  

The Veteran described himself as a loner, who has only one friend he can truly count on and talks to and goes out with one son regularly.  However, he also reported his mood as "good because I take so much pride in myself," with short-lived depression once in a while.  He reported that he falls asleep right away and sleeps for 8-10 hours, although he sometimes awakens in the night.  He reported experiencing one nightmare a month and that he is "triggered by fireworks."  He kept weapons and the house and is watchful following an attempted break-in several years ago.  He denied experiencing guilt and gave no indication of clinical depression, mania, or psychosis.  He described walking in a focused manner, not looking at other people, when he leaves his house; he attributed this to military training (i.e., not his PTSD stressor).  On mental status exam, his appearance and dress were appropriate, his attention and concentration were sufficient, and his memory was intact.  He was oriented, with clear and coherent speech.  His behavior was open and cooperative.  His mood was euthymic with appropriate affect, thought processes and content were relevant, judgment was within normal limits, and insight was fair.  He did endorse a preoccupation with cleaning, cognitive rigidity in interpersonal relationships, and compulsive behaviors regarding locking doors, which together "appear[ed] to cause some degree of impairment."  He denied suicidal ideation, although he endorsed getting so angry that that he sometimes wanted to hurt people over "stupid stuff" (although he had no plan to do so).  

The VA treatment provider concluded that the Veteran presented with prominent obsessive-compulsive symptoms, either obsessive-compulsive disorder or obsessive compulsive personality disorder, as well as narcissistic personality traits.  Those symptoms were judged to be the cause of his rigid thinking/behavior and the resulting impairment of overall functioning.  Because PTSD was not diagnosed and a need for "intensive trauma focused therapy" was not found, he was not enrolled in the TRP.  

In his May 2011 substantive appeal, the Veteran asserted that he is "troubled by depressed moods, anxiety, panic attacks, memory loss and many other negatives."

A December 2011 VA treatment record (annual wellness examination) notes negative PTSD and depression screens, including denials of nightmares, intrusive thoughts, avoidance, hypervigilance, and emotional numbness.  His PTSD was described as "doing better."  On October 2012 VA treatment for a hand fungus, his depression screen was negative.   On May 2013 VA annual examination, his depression screen was negative and his PTSD was "doing fine without meds."  There are no treatment records in the Veteran's file that indicate any medication or other treatment for his PTSD.

Pursuant to the Board's remand instructions, the Veteran was afforded another VA examination in January 2014.  The examiner noted the prior PTSD diagnosis, but concluded that the appropriate current diagnosis was limited to personality disorder not otherwise specified, with paranoid, narcissistic, and obsessive-compulsive features.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, was attributed solely to the personality disorder.  

With respect to DSM-IV criteria for PTSD, the examiner noted that the Veteran met only Criterion A (directly experiencing traumatic events and witnessing traumatic events as they occurred to others) and "has not developed the broad and intense constellation of re-experiencing, avoidance, mood/cognition changes, and hyperarousal symptoms associated with PTSD."  He did not report any "on-going experiences of distressing intrusive memories, flashbacks, or reactivity," and reported "dreams of Vietnam 'maybe once every few months.'"  (He reported having "not really good dreams," but did not describe them as related to his stressor and denied that they were distressing.)  He was "calm and composed . . . expressed no difficulties with sleep or concentration . . . reported that he is able to read and study 'for hours at a time' . . . expressed clear future orientation and described himself as a 'basically happy person.'"  She noted that, upon referral to the TRP, the Veteran was found to display obsessive compulsive and narcissistic personality traits and not PTSD symptoms.

The examiner also discussed the symptoms exclusively associated with the Veteran's personality disorder, such as suspiciousness (although not delusion) and difficulty in establishing and maintaining effective work and social relationships.  She noted that he exhibited "marked rigidity in his behavior and thinking," "appears pervasively distrusting and suspicious," and "displays irrational commitment to orderliness, perfection, and control; to the extent that it becomes alienating."  She observed that he appeared "haughty and arrogant" and demonstrated "limited empathy."  She acknowledged his long history of difficulty interacting with others, leading to workplace complaints, divorce, and family contact estrangement.  However, she explained that "his social avoidance is not specifically prompted by trauma - or even anxiety."  She observed that the clinical documentation of the Veteran's symptoms was consistent over a long period of time and opined that those findings, in conjunction with his ability "to functional relatively well in the absence of any mental health intervention," were most consistent with a diagnosis of a personality disorder (and not PTSD).

Furthermore, the examiner observed that, despite the Veteran's personality disorder and its related symptoms/functional impairments, he was involved in a relationship, frequently attends church, goes to a gym twice a week, attends sporting events and goes to restaurants, maintained a 30-year employment history prior to retiring, expressed "relative contentment with his life," and did not consider himself disabled.

It is not in dispute that the Veteran has some symptoms that may impact on social and occupational functioning.  The critical questions are whether those symptoms are associated with his PTSD, or may be completely dissociated from the PTSD as attributably solely to his (non-service connected) personality disorder, and therefore not for consideration.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127.  

Regarding the Veteran's assertion that his functional impairment is due to his service-connected PTSD, he is competent to testify as to those symptoms he experiences; however, he is a layperson, and lacks the training/expertise to opine competently on the medical questions of whether the symptoms are indeed due to PTSD (vs. a co-existing and unrelated other psychiatric diagnosis), whether they are consistent with findings by psychiatric examiners, and whether or not they indeed cause significant functional and social impairment.  While he consistently reports experiencing symptoms of PTSD, competent medical evidence indicates that his functional impairment is due, instead, to rigid thinking and controlling behavior associated with his personality disorder (which is not service-connected).

The Board notes that, despite the Veteran's claims of significant functional impairment due to PTSD symptoms such as re-experiencing the trauma, avoidance, and hypervigilance, he has consistently described himself as happy person in a good mood who likes himself, is content with his life, and neither wants nor needs medical treatment.  These inconsistencies in his reports raise questions as to his credibility in reporting that he experiences PTSD symptoms that cause impaired functioning.  Consequently, the Board finds that the Veteran's testimony regarding the nature and severity of his PTSD symptoms is characterized by embellishment is inconsistent with clinically recorded data, and is lacking in probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (In assessing credibility, the Board may consider inconsistent statements and internal inconsistencies).  

Considered together, the VA examinations are highly probative evidence distinguishing symptoms of the Veteran's personality disorder (and associated impairment of function) from the Veteran's PTSD and, consequently, weighing against his claim.  The April 2010 examiner described mild symptoms causing some psychosocial functional impairment affecting the Veteran's quality of life, but opined that his PTSD symptoms were not severe enough to interfere with social and functioning or require continuous medication (as required for a compensable rating).  The Board observes that while the April 2010 examiner assigned a GAF score of 65 (which suggests some impact on social and occupational functioning) the examiner went on to specifically indicate that the PTSD symptoms did not interfere with social or industrial functioning ((which in part was why another examination was necessary).  Therefore, the GAF score does not represent a separate basis for the assignment of a compensable rating.

The Board notes that the Veteran's self-reported symptoms on evaluation in September 2010 resulted in a diagnosis of "rule our PTSD"; and he was referred for follow-up.  However, on November 2010 follow-up PTSD was in fact ruled out (and therefore asymptomatic, the symptoms being attributed to a developmental or personality disorder.  
The January 2014 examiner explained in more detail that the Veteran's reported PTSD symptoms were not of sufficient nature and severity to meet the DSM-IV criteria for a PTSD diagnosis and explained that the impairment noted in medical records has been consistently associated with the Veteran's personality disorder.  

In summary the Board finds that (as clarified by the January 2014 VA examiner with explanation that cites to specific findings on examination) throughout the evaluation period the Veteran's psychiatric symptoms have been entirely attributable to his nonservice-connected personality disorder, not his service connected PTSD.  Furthermore, those symptoms noted are not shown to have caused functional impairment that causes decrease in work efficiency or ability to perform occupational tasks.  Notably, he has denied mental health issues and indicated he has no interest in psychiatric treatment.  To the extent that his social life may be lacking (as he has expressed), the Board observes that while such impairment is for consideration, a compensable rating may not be assigned on such impairment alone.  See 38 C.F.R. § 4.126(b).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for increase.  Consequently, a compensable rating for PTSD must be denied.


ORDER

The appeal seeking a compensable rating for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


